                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                            4:13CR3123

     vs.
                                                          ORDER
TERRY L. DILL,

                 Defendant.



IT IS ORDERED:

1)   Defendant’s motion to review detention, (Filing No. 96), is granted.

2)   Defendant shall comply with all terms and conditions of supervised release
     which were imposed at sentencing except as follows:

           The defendant shall be released to reside at Saint Francis in
           Grand Island, Nebraska and participate in that facility’s
           substance abuse treatment program. Provided Defendant has
           successfully completed treatment at Saint Francis, if
           consistent with the recommendation of his treatment provider,
           Defendant is allowed to transition to a halfway house.

           The defendant shall fully comply with the requirements of
           defendant’s treatment plan, and all rules of the Saint Francis
           facility and any halfway house to which he transitions. If the
           defendant is discharged from the treatment facility or halfway
           house for any reason whatsoever, or leaves the premises of
           either location without authorization, Defendant shall promptly
           report to the supervising officer or to any law enforcement
           officer. In addition, irrespective of whether Defendant self-
           reports upon discharge or leaving a facility, the United States
           Marshal, and/or any law enforcement officer is hereby
           authorized and ordered to take the defendant into custody and
           detain the defendant pending a prompt hearing before the
           court.

3)   The defendant shall arrive at Saint Francis in Grand Island, Nebraska by
11:00 a.m. on February 20, 2020. Defense counsel shall communicate
with the Marshal to arrange for Defendant’s release to the Federal Public
Defenders Office for transport to Saint Francis.

February 18, 2020.


                                    BY THE COURT:

                                    s/ Cheryl R. Zwart
                                    United States Magistrate Judge
